Citation Nr: 0523755	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  99-01 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for herniated 
nucleus pulposus, L5-S1, with radiculopathy, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to an 
increased evaluation for the lumbar spine disability.  By 
rating decision in October 1998, the RO established a 
separate rating for arthritis of the lumbar spine.  A 
February 2003 rating decision denied entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The Board remanded these claims in May 2004.

The veteran appeared before the undersigned Veterans Law 
Judge in December 2003 to present testimony on the issues on 
appeal.  The hearing transcript has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board notes that in its May 2004 
remand, it required that a statement of the case be issued on 
the claim for a total disability rating based on individual 
unemployability (TDIU), and that the veteran be notified of 
the necessity of filing a timely substantive appeal.  
Although the supplemental statement of the case issued in May 
2005 included the TDIU issue, it did not notify the veteran 
of the substantive appeal filing requirement.  The veteran 
should be so notified, and should be allowed an additional 60 
days from the date of such notice to submit a VA Form 9 or 
equivalent.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders).

With respect to the veteran's back disability, the Board 
observes that also in the May 2004 remand, it requested that 
a VA examination be conducted to determine the nature and 
extent of the veteran's lumbar conditions, to include 
radicular and arthritic manifestations.  Further, the 
examiner was asked to determine whether the veteran' cervical 
and thoracic disorders were related to the lumbar disability.  
The June 2004 examination failed to address whether there are 
objective radicular manifestations of the veteran's lumbar 
spine disability.  Additionally, the thoracic spine was not 
examined, nor was an opinion offered.  The veteran must be 
examined again in order that these questions be answered. 

In view of the foregoing, the Board must remand this case.  
While the Board regrets the further delay that remand will 
cause, it recognizes that due process considerations require 
such action.  Accordingly, this matter is remanded to the RO 
via the Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should notify the veteran that he 
has 60 days from the date on the notice to 
file a VA Form 9, Substantive Appeal, or 
equivalent for the issue of entitlement to a 
total disability rating based on individual 
unemployability (TDIU). 

2.  The veteran should be scheduled for a VA 
spine examination to determine the etiology 
of any thoracic spine disability found, as 
well as the severity of his service-connected 
lumbar disability.  Referable to the lumbar 
spine, the examiner is asked to specifically 
comment on any objective radicular findings.  
All testing deemed necessary should be 
conducted and the results reported in detail.  
The claims folder should be made available to 
the examiner, and the examiner should verify 
that the claims folder was reviewed.  
Specific attention is invited to the June 
2004 VA examination of the lumbar and 
cervical spines.  

In conjunction with a review of the claims 
folder and the examination of the veteran, 
the examiner is asked to render an opinion as 
to whether it is at least as likely as not 
(probability of fifty percent or more) that 
any thoracic disability found is secondary 
to, or otherwise related to, the veteran's 
service-connected lumbar disability.  The 
examiner should include a complete rationale 
for any opinion expressed. 

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




